IN THE UNITED STATES COURT OF APPEALS

                                FOR THE FIFTH CIRCUIT



                                        No. 01-40869
                                      Summary Calendar



UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                             versus

IGNACIO TORRES-LOPEZ, also known as Ruben Gonzalez-Lopez,

                                                             Defendant-Appellant.

                   _________________________________________

                 Appeal from the United States District Court
                     for the Southern District of Texas
                         USDC No. M-01-CR-202-1
              _________________________________________
                             December 6, 2001
Before POLITZ, SMITH, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       The Federal Public Defender has moved for leave to withdraw as counsel for

the defendant, Ignacio Torres-Lopez, and has filed a brief as required by Anders v.

       *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
California.1 Torres has received a copy of counsel’s motion and brief and has filed

a response.

      Our independent review of the record, Torres’ response to counsel’s motion,

and controlling jurisprudence discloses no nonfrivolous issue for appeal.

Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the appeal is DISMISSED. 2




      1
       386 U.S. 738 (1967).
      2 th
       5 Cir. R. 42.2.

                                          2